DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 11/30/2020 which amended claims 10 and 13 and cancelled claims 1-9, 11-12, and 14. Claims 10, 13, and 15-19 are currently pending.  


Allowable Subject Matter
Claims 10, 13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 10, the prior art of record, either alone or in combination, fails to teach or render obvious a movement mechanism configured to move the optical base and the chamber module, the movement mechanism including a first mechanism configured to move the optical base and the chamber module in a first direction; a second mechanism configured to move the chamber module in a second direction not parallel to the first direction; a first rail as the first mechanism; and a second rail as the second mechanism, wherein the first rail is divided in the first direction, and a divided 
The dependent claim is likewise allowable by virtue of its dependency upon an allowable independent claim as stated above.
Watanabe et al. (US PGPub 2010/0193711, Watanabe 711 hereinafter) discloses an extreme ultraviolet light generation apparatus (Figs. 1-16, 22-32) comprising: an optical base (Figs. 16-17, paras. [0110]-[0112], optical path connection module 11a, 11b); a chamber module replaceable from the optical base (Fig. 17, para. [0111], EUV chamber and optical path connection module 11a are removable from optical path connection module 11a); and a movement mechanism configured to move the optical base and the chamber module (Figs. 1-17, 22-32, paras. [0059]-[0065], [0110]-[0112], the lifting apparatus lifts and moves the optical path connection module 11a and EUV chamber 10); the movement mechanism including a first mechanism configured to move the optical base and the chamber module in a first direction (Figs. 1-2, 6-15, 22-32, paras. [0059]-[0060], [0110]-[0112], the lifting apparatus moves EUV chamber 10 and optical path connection module11a vertically), and a second mechanism configured to move the chamber module in a second direction not parallel to the first direction (Figs. 1-15, 22-32, paras. [0061]-[0065], [0070], [0080]-[0082], [0085], [0110]-[0112], the EUV chamber 10 is moved in a second direction by moving the lift mechanism on rails 40, by rotating the lift mechanism about an axis (Figs. 4-5), by moving the EUV chamber 10 on movement mechanism 60 (Figs. 6-7), etc.) and discloses wherein the movement mechanism includes a first rail as the first mechanism 
Igarashi et al. (US PGPub 2014/0332700) discloses a moving mechanism for an EUV light generation system using a dolly with a rail (Figs. 11A-B, paras. [0112]-[0113], dolly 110 includes rail 114), but Igarashi et al. does not teach or suggest a first mechanism configured to move the optical base and the chamber module in a first direction; a second mechanism configured to move the chamber module in a second direction not parallel to the first direction; a first rail as the first mechanism; and a second rail as the second mechanism, wherein the first rail is divided in the first direction, and a divided rail as part of the divided first rail is movable along the second rail together with the chamber module
Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious separating, from the exposure apparatus, an optical base of the extreme ultraviolet light generation apparatus and a chamber module replaceable from the optical base, and moving the optical base and the chamber module in a first direction, and replacing the chamber module moved in the second direction with a new chamber module. These limitations in combination with the other limitations of claim 15 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.

Phillips et al. (US PGPub 2006/0176460) discloses an EUV lithography system with multiple optical element sets arranged on turrets to permit selection of the optical elements used in the beam path of the lithography system (Figs. 1-7, para. [0083], for example, turret housing 104 includes selectable collimator mirrors and housing 106 includes sets of mirrors), but Phillips et al. does not describe separating, from the exposure apparatus, an optical base of the extreme ultraviolet light generation apparatus and a chamber module replaceable from the optical base, and moving the 
Someya et al. (US PGPub 2008/0104828) discloses exchanging a collector mirror of an EUV chamber using a rail or elevator system (Figs. 1 and 4-7, 10-18) but Someya et al. does not describe separating, from the exposure apparatus, an optical base of the extreme ultraviolet light generation apparatus and a chamber module replaceable from the optical base, and moving the optical base and the chamber module in a first direction, moving, in a second direction not parallel to the first direction, the chamber module moved in the first direction, and replacing the chamber module moved in the second direction with a new chamber module. 
Watanabe et al. (US PGPub 2010/0288937) discloses removing and replacing an optical path connection module from the path of EUV radiation in a lithography system (Figs. 1, 6, 7, 13-14, paras. [0038], [0062]-[0066], optical path connection module 11), but Watanabe et al. does not describe separating, from the exposure apparatus, an optical base of the extreme ultraviolet light generation apparatus and a chamber module replaceable from the optical base, and moving the optical base and the chamber module in a first direction, moving, in a second direction not parallel to the first direction, the chamber module moved in the first direction, and replacing the chamber module moved in the second direction with a new chamber module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882